Citation Nr: 0515999	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for 
bursitis/degenerative joint disease of the left shoulder.  

2.  Entitlement to service connection for dental disability 
for compensation purposes.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to assignment of a higher rating for 
tinnitus, currently rated as 10 percent disabling.

5.  Entitlement to assignment of a higher rating for 
gastroesophageal reflux disorder, with history of hiatal 
hernia, chronic gastritis, and Barrett's esophagus, currently 
rated as 10 percent disabling.  

6.  Entitlement to assignment of a higher rating for coronary 
artery disease, status post artery bypass graft, currently 
rated as 10 percent disabling.

7.  Entitlement to assignment of a higher rating for 
chondromalacia of the left knee, currently rated as 10 
percent disabling.  

8.  Entitlement to assignment of a higher rating for lumbar 
degenerative disc disease, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had more than 25 years of active service when he 
retired in January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The RO granted service connection for panic disorder without 
agoraphobia and assigned a 10 percent disability evaluation.  
The veteran also appealed the assigned percentage disability 
evaluation.  In his September 2003 substantive appeal, the 
veteran indicated that he met the criteria necessary for a 30 
percent evaluation.  In a September 2004 rating 
determination, the RO increased the veteran's disability 
evaluation from 10 to 30 percent.  It appears that the 
veteran had limited his appeal on this issue to a 30 percent 
rating.  The RO indicated that this constituted the full 
benefit sought on appeal.  The veteran has not indicated his 
disagreement with this.  The veteran's representative, in his 
January 2005 written argument, did not address this issue.  
The Board finds that the issue is no longer in appellate 
status.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  The veteran does not currently have left shoulder 
bursitis/degenerative joint disease. 

2.  The veteran's dental problems are not as a result of 
trauma in service.  

3.  The veteran does not currently have PTSD.

4.  The veteran's gastroesophageal reflux disorder, with 
history of hiatal hernia, chronic gastritis, and Barrett's 
esophagus has been shown to cause pyrosis, epigastric pain, 
chest pain, arm pain, severe heartburn, and reflux and 
regurgitation.

5.  There has been no demonstration that the veteran has been 
shown to have a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope; there has also been no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

6.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
additional functional loss due to pain, weakness, fatigue, 
and incoordination, has not been demonstrated.

7.  The veteran does not have left knee instability or 
subluxation.  

8.  Under the rating criteria in effect prior to September 
23, 2002, the veteran's lumbar degenerative disc disease 
resulted in no more than moderate intervertebral disc 
syndrome with recurring attacks and no more than slight 
limitation of motion.  

9.  Under the rating criteria in effect from September 23, 
2002, through September 25, 2003, the veteran's lumbar 
degenerative disc disease did not result in incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; and he 
experienced no more than slight limitation of motion of the 
lumbar spine, with little or no neurological symptoms.  

10.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's lumbar degenerative disc 
disease has not resulted in incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, and there is no evidence of 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.




CONCLUSIONS OF LAW

1.  Left shoulder bursitis/degenerative joint disease was not 
incurred in or aggravated by the veteran's active duty 
service nor may degenerative joint disease of the left 
shoulder, be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).

4.  The criteria for a 30 percent evaluation (but no higher) 
for gastroesophageal reflux disorder, with history of hiatal 
hernia, chronic gastritis, and Barrett's esophagus have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Codes 7305, 7346 
(2004).

5.  The criteria for an evaluation in excess of 10 percent 
for coronary artery disease, status post artery bypass graft 
have not been met at any time.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic 
Codes 7005-7017 (2004).

6.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2004).

7.  The criteria for an evaluation in excess of 20 percent 
for lumbar degenerative disc disease have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 5292, 
5293 (2003), Diagnostic Codes 5242, 5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the September 2002, June 2003, 
and September 2004 rating decisions, the June 2003 statement 
of the case, and the September 2004 supplemental statement of 
the case informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in April 2002 and March 2003 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the April 2002 
VCAA letter was sent to the appellant prior to the September 
2002 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the March 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
several VA examinations during the course of this appeal.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bursitis/Degenerative Joint Disease of the Left Shoulder

A review of the record demonstrates that there were no 
complaints or findings of left shoulder bursitis/degenerative 
joint disease in service.  The Board notes that the veteran 
was seen with complaints of right shoulder pain and that 
service connection is currently in effect for right shoulder 
bursitis.  The Board further notes that at the time of his 
June 2002 VA examination, the veteran reported having 
problems with his left elbow.  The Board notes that service 
connection is currently in effect for left elbow tendonitis, 
which has been granted a 10 percent disability evaluation.  
At the time of the June 2002 VA examination, physical 
examination revealed no muscle atrophy and no muscle wasting 
in any aspect of the upper extremities.  There was also no 
gross sensory deficit in the upper extremities.  

At the time of his August 2004 VA examination, the veteran 
stated that he did not have problems with his left shoulder 
joint and that it had been asymptomatic.  He indicated that 
most of his problems were with his right shoulder joint.  He 
reported that his left shoulder was basically within normal 
limits and that he was not using any corrective device for 
this condition.  The examiner indicated that a left shoulder 
examination was not done as the veteran stated that his left 
shoulder was perfect and that there were no problems with the 
left shoulder.  

The objective medical findings demonstrate that the veteran 
does not currently have bursitis/degenerative joint disease 
of the left shoulder.  In fact, it appears that although  the 
veteran perfected this issue for appeal, he admitted that he 
had no problems with his left shoulder at the time of the 
most recent VA examination.  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Dental Trauma

A review of the veteran's service medical records reveals 
that in January 1989, the veteran had a total pulpectomy 
performed on tooth number 9.  In November 1994, x-rays taken 
of tooth number 9 revealed evidence of periradicular lucency.  
The veteran reported a history of swelling and draining from 
the area over the root surface.  The tooth was treated and 
filled.  

In July 1996, the veteran again reported having trouble with 
tooth number 9.  He was diagnosed with chronic apical 
periodontitis.  A root end resection/inspection and prep and 
fill were performed.  

In August 1996, the veteran was seen for a soft tissue lesion 
associated with apex and m root surface of tooth number 9.  

On the veteran's retirement report of medical history, it was 
noted that he had had severe tooth/gum trouble.  He was noted 
to have lost approximately ten teeth and to have had two or 
three root canals.  A history of gingivectomy with a capped 
top of part of tooth was also noted.  

In May 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that while 
stationed in Fort Carson, Colorado, in 1978, he bit into a 
frozen caramel apple and felt a sharp pain in tooth number 9.  
He noted that approximately one year later, he developed a 
small bump or boil on the facial of tooth number 9.  The bump 
and boil was asymptomatic.  The bump on the tooth was noted 
to come up periodically during the next seven years but the 
bump was not painful.  The veteran reported having a root 
canal in 1986 on tooth number 9.  He further stated that the 
root canal was redone in 1990 due to the bump/boil 
reappearing on the facial of number 9.  The veteran further 
reported that in 1998, he had an apical ectomy performed on 
tooth number 9 due to the continuation of the boil.  The 
veteran stated that the tooth chipped prior to his separation 
from service in 2002.  

Physical examination performed at that time revealed that 
there was no functional impairment due to loss of motion and 
that masticatory loss was noticed only where there were teeth 
missing.  The missing teeth were numbers 1, 2, 16, 17, 18,19, 
29, and 32.  There was no limitation of the interincisal 
range of motion.  Generalized moderate bone loss was also 
noted to be present.  X-rays revealed a moderate generalized 
bone loss and root canals for tooth numbers 4 and 9.  The 
examiner noted that given the etiology there was loss of 
teeth due to loss of substance of body of the maxilla or 
mandible.  The missing teeth were extracted due to caries as 
per the veteran's history.  The examiner noted that x-rays 
demonstrated that the veteran had root canals on teeth 4 and 
9.  A diagnosis of tooth number 9 with endodontic treatment 
was rendered.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea) and 
Vincent's stomatitis are not considered disabling conditions 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 3.381.

The Board notes that the record shows that the veteran was 
treated for abscesses around tooth number 9 and that he has 
missing teeth.  It further observes that root canals were 
performed on teeth numbers 4 and 9.  However, these 
conditions have not been shown to be as a result of dental 
trauma.  Although the veteran reported an incident in which 
he bit into a frozen apple, there is nothing in his service 
dental records to show any trauma.  It appears that the 
dental work performed during service were due to abscesses 
and gum problems, not due to any trauma.  Moreover, the May 
2002 VA examiner indicated that the veteran's missing teeth 
were extracted due to caries.  Furthermore, the root canals 
have not been shown to be related to any dental trauma.  
Service connection for compensation purposes is therefore not 
warranted. 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

At the outset, the Board notes that service connection is 
currently in effect for a panic disorder without agoraphobia, 
which has been assigned a 30 percent disability evaluation.  

The veteran's service medical records are devoid of any 
findings of PTSD.  

At the time of a May 2002 VA examination, the veteran 
indicated that a physician had told him that he might have 
PTSD.  The examiner noted that a review of the claims folder 
revealed that there was a brief mention of panic disorder and 
of psychotherapy which was ongoing at the time of discharge.  
He observed that there was no psychiatric evaluation noted 
and no mention of PTSD.  

Mental status examination revealed that he was alert, 
oriented, and neatly groomed and that he appeared slightly 
younger than his stated age.  The veteran was anxious during 
the interview.  Concentration and attention were quite good.  
Memory and intellect were not formally tested but appeared to 
be intact.  The veteran denied any history of delusions or 
hallucinations.  He also denied any history of obsessions or 
compulsions or any history of self-destructive thoughts or 
plans.  

The examiner noted that the veteran described a clear history 
of panic attacks starting while on active duty.  These 
symptoms followed a myocardial infarction and coronary artery 
bypass graft.  The examiner observed that the veteran did not 
describe any overt symptoms of anxiety prior to that but 
acknowledged that he was a type A personality.  He appeared 
to be functioning at a very high level.  A diagnosis of panic 
disorder without agoraphobia was rendered.  

At the time of a March 2003 outpatient visit, the veteran was 
found to have an anxiety disorder, NOS.  The examiner noted 
that the veteran had symptoms that overlapped both PTSD and a 
panic disorder but did not fully fit either entirely.  At the 
time of an April 2003 visit, the veteran was diagnosed as 
having PTSD/panic disorder which developed after a myocardial 
infarction.  He was noted to relive this daily.  

In August 2004, the veteran was afforded an additional VA 
examination.  The examiner indicated that the veteran's 
claims folder had been reviewed.  

Mental status examination revealed that there was no evidence 
of impairment of thought process or communication.  The 
veteran denied having hallucinations or delusions.  He also 
denied any suicidal or homicidal thoughts.  His hygiene was 
good and he engaged in basic activities of daily living.  He 
was fully oriented in all spheres.  Memory was intact and 
there was no evidence of obsessive or ritualistic behavior 
which interfered with routine activities.  The veteran's 
speech was logical and coherent with a normal rate and flow.  
There was evidence of a panic disorder.  His mood was 
slightly depressed with an anxious affect.  There was no 
evidence of impaired impulse control.  The veteran slept six 
to eight hours per night.  A diagnosis of panic disorder 
without agoraphobia was rendered.  

The appellant seeks service connection for PTSD.  The Board 
accepts as credible the appellant's statements with respect 
to his PTSD-type symptoms.  We note that the appellant is 
competent to report such symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  The Board notes that the veteran was 
diagnosed as having PTSD at the time of an April 2003 VA 
outpatient visit and that he was found to have symptoms of 
PTSD and a panic disorder at the time of a March 2003 visit, 
but to not fit either entirely. 

The evidence against the finding of PTSD includes the June 
2002 and August 2004 VA examiners findings that the veteran 
had a panic disorder without agoraphobia.  The Board is 
giving more probative weight to the findings of the VA 
medical examiners' opinions.   The examiners reached their 
respective opinions following a thorough review of the 
veteran's claims folder and a comprehensive examination of 
the veteran. 

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD. 

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


GERD

Service connection is in effect for GERD, with history of 
hiatal hernia, chronic gastritis, and Barrett's esophagus, 
currently rated as 10 percent disabling.  

At the time of his June 2002 VA examination, the veteran 
reported that he started having problems with this condition 
in 1990 when he was having chest pain with a burning 
sensation and pyrosis.  The veteran stated that he took 
Rabeprazole for this problem.  He reported that he had 
heartburn five days a week which was worse with red wine.  He 
denied having hematemesis, melena, vomiting, or regurgitation 
of bile.  He stated that he only had frequent burning of the 
epigastric area.  He noted that his weight had been stable 
and that he had actually gained some weight.  Physical 
examination of the abdomen revealed there was no organmegaly, 
no rebound, and no pain to deep palpation in any aspect of 
the abdomen.  A diagnosis of GERD and chronic gastritis was 
rendered.  

At the time of his August 2004 VA examination, the veteran 
indicated that his condition had been worsening over the past 
two years.  He had heartburn five days per week and 
associated pyrosis and feeling of pressure and chest pain.  
He stated that this was associated with regurgitation of 
acids that happened mostly with associated heartburn.  The 
veteran denied having any nausea.  He indicated that he had 
occasional vomiting with regurgitation but no hematemesis or 
melena.  He noted that he had diarrhea three times per week 
with four or five bowel movements per day.  He denied having 
any episodes of constipation.  He also reported having 
epigastric abdominal pain with associated heartburn and 
associated chest pain.  He stated that this radiated into his 
left arm.  The veteran noted that the last time this had 
happened was the previous week.  Treatment included taking 
Aciphex once a day.  The veteran stated that he was eating 
well and that his weight had been stable.  

Physical examination revealed that the abdomen was mildly 
protuberant but there was no rebound, no organmegaly and no 
pain to deep palpation in any aspect of the epigastric area.  
A diagnosis of GERD was rendered.  An Upper GI series 
performed in September 2004 was negative.  

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board notes that while not all the criteria for a 30 
percent evaluation have not been met under DC 7346, the 
veteran has reported, on numerous occasions, that he 
continues to have daily problems with heartburn and reflux, 
that he had vomiting with regurgitation, and that he had both 
chest and arm pain. 

The Board does observes that the veteran's health has not 
been reported as impaired as a result of his gastrointestinal 
problems.  It further notes that there have been no findings 
of dysphagia.  Nevertheless, it has been shown that the 
veteran meets all the other criteria necessary for a 30 
percent evaluation.  The Board finds that the symptomatology 
associated with the veteran's GERD, with history of hiatal 
hernia, chronic gastritis, and Barrett's esophagus, more 
closely approximates that necessary for a 30 percent 
disability evaluation under DC 7346.  38 C.F.R. § 4.7.  
Moreover, resolving all reasonable doubt in the veteran's 
favor, the Board further finds that a 30 percent rating is 
warranted during the entire period contemplated by this 
appeal; that is, from February 1, 2002.  Fenderson. 

However, a 60 percent evaluation under 7346, the next higher 
evaluation, would not be warranted as the veteran has not 
been shown to have material weight loss and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  An increased 
evaluation under DC 7305 would also not be warranted as the 
veteran has not been shown to have impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

Coronary Artery Disease, Status Post Artery Bypass Graft

Service connection is currently in effect for coronary artery 
disease, status post artery bypass graft, which has been 
assigned a 10 percent disability evaluation.  

A 10 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 7 metabolic equivalents (METs) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, continuous medication is required.  A 30 
percent evaluation is warranted for arteriosclerotic heart 
disease (coronary artery disease) with a documented history 
of coronary artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005-7017. 

38 C.F.R. § 4.104 provides that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note 2.

A review of the record demonstrates that at the time of his 
June 2002 VA examination, the veteran stated that he could 
eat and dress and use the toilet without any help.  He also 
could walk one or two blocks on level ground at a slow pace.  
He further indicated that he could walk indoors in his own 
house.  The veteran stated that he could walk and climb 
stairs and walk on level ground at a more rapid pace.  He was 
not able to run or do strenuous activities because of his 
back and ankle problems.  He was able to swim and ride a 
horse and was still able to do regular exercise.  

Physical examination revealed that his blood pressure was 
115/75.  His heart rate was 48 beats per minute and his 
respiratory rate was 18.  Breath sounds were diminished to 
both lungs but there were no rales or wheezing.  The scar 
from the surgery was well healed.  The heart sounds had a 
regular rate and rhythm with no pleuropericardial rubs.  The 
point of maximum impulse was within the 5th intercostal space 
of the midclavicular line.  

The examiner noted that at the time of a February 2001 echo 
stress test, the veteran reached 88 percent of his predicted 
maximal heart rate and achieved 15 METs.  

It was the examiner's impression at that time that the 
veteran had excellent functional capacity, more than 10 METs.  

At the time of his August 2004 VA examination, the veteran 
stated that his condition had been becoming progressively 
worse over the past two years.  He noted that he now had some 
shortness of breath that included one to two blocks with 
associated chest pain that usually happened with exertion.  
He indicated that the chest pain was usually substernal in 
origin, happened twice a week, and was relieved when he 
rested.  The chest pain was also associated with some 
lightheadedness and confusion.  The treatment that the 
veteran was receiving at this time included several 
medications.  The examiner stated that the METs were not 
calculated because the veteran's back condition prevented him 
from doing full exercise.  The examiner observed that there 
was evidence in the record that in February 2004 the veteran 
had a nuclear perfusion study with exercise and that it was 
normal with normal left ventricular ejection fraction.  He 
stated that most likely the veteran's shortness of breath was 
not due to his heart but due to other medical conditions that 
prevented him from exercising.  The examiner indicated that 
there was no evidence of perfusion or any blood circulation 
abnormalities on his heart.  

Physical examination revealed that the veteran had sitting 
blood pressure of 120/80; standing blood pressure of 130/80; 
and lying down blood pressure of 120/70.  His heart rate was 
56 beats per minute and his respiratory rate was 12.  Heart 
sounds were of a regular rate and rhythm with no apparent 
murmurs or rubs.  The point of maximal impulse was in the 
fifth intercostal space, anterior clavicular line.  A 
diagnosis of coronary artery disease, two vessels, status 
post coronary artery bypass graft, stable, with no evidence 
of perfusion abnormalities and normal left ventricular 
ejection fraction, was rendered.  

The criteria for an evaluation in excess of 10 percent for 
coronary artery disease, status post artery bypass graft, 
have not been met at any time.  There has been no 
demonstration that the veteran has been shown to have a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope.  There has also been no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

The Board notes that testing was not performed to determine 
the METs rate at the time of the most recent VA examination 
due to the veteran's other physical ailments.  However, the 
examiner indicated that the February 2004 nuclear perfusion 
study with exercise was normal with normal left ventricular 
ejection fraction.  He further stated that the veteran's 
shortness of breath was most likely not due to his heart but 
due to other medical conditions that prevented him from 
exercising.  He also noted that there was no evidence of 
perfusion or any blood circulation abnormalities on his 
heart.

Based upon the foregoing, the criteria for an evaluation in 
excess of 10 percent have not been met at any time.  

Chondromalacia of the Left Knee

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

At the time of his June 2002 VA examination, the veteran 
reported having pain with unassociated flare-ups.  When he 
had pain it was usually in the posterior aspect of the knee 
and was mild to moderate in intensity and resolved 
spontaneously.  He stated that the pain usually lasted for 
one day with occasional swelling of the knee.  He denied 
having weakness, a warmth sensation, or redness of the joint.  
He also denied any instability, giving out, or locking up of 
the knee.  He took Tylenol for the pain.  Kneeling and 
squatting aggravated his knee with relief coming with rest.  
He denied using a knee brace.  He stated that his left knee 
did not affect his daily activities.  

Physical examination revealed no pain to deep palpation or 
lateral motion of the left patella.  Flexion was to 140 
degrees with pain at 140 degrees.  There was only mild 
crepitance noted with flexion.  The lateral collateral 
examination was within normal limits and drawer sign was 
positive with mild anterior discomfort of the left knee.  A 
diagnosis of chondromalacia of the left knee was rendered.  

At the time of his August 2004 VA examination, the veteran 
complained of pain in the left knee only associated with 
flare-ups that depended on the activities he performed.  He 
noted that flare-ups would be severe and that they would last 
two to three days.  He stated that there was mild swelling 
and stiffness with the flare-ups.  The veteran indicated that 
his knee was stable and that it did not give out or lock up.  
He denied having any lack of endurance due to the knee and 
stated that he was receiving no treatment for the knee.  He 
reported that any strenuous activity made his knee worse.  He 
stated that it did not affect his daily activities but that 
it slowed him down at work when he had a flare up.  The 
veteran indicated that he was able to perform his duties at 
work even during the times of flare-ups.  

Physical examination revealed no pain to deep palpation in 
any aspect of the left knee.  There was no pain to deep 
palpation on lateral motion of the left knee patella.  The 
left knee flexed to 140 degrees with mild pain that started 
and ended at 140 degrees.  The left knee extended to 0 
degrees with no pain or discomfort.  Lateral collateral 
ligament examination was within normal limits and drawer sign 
was positive with mild anterior displacement of the knee.  
There was some tenderness to deep palpation on the middle 
aspect of the knee that was concurrent with the meniscal tear 
to this point.  There were no signs of fatigability with 
repeated flexion.  The examiner stated that the veteran would 
have only a 10 percent reduction of flexion during acute 
flare-ups.  He noted that the veteran would have mild 
functional impairment during these acute flare-ups.  He 
stated that the veteran would not have impairment between 
flare-ups.  

An MRI of the knee revealed a tear of the body and posterior 
horn of the medial meniscus, degenerative changes of the 
fibular head, and chondromalacia involving the medial 
patellofemoral compartment.  The examiner rendered a 
diagnosis of mild chondromalacia of the left knee worsened by 
mild osteoarthritis of this joint and evidence of a tear of 
the posterior horn of the medial meniscus.  

With regard to the veteran's claim for an increased 
evaluation, the Board notes that that for an evaluation in 
excess of 10 percent under Diagnostic Code 5260, flexion must 
be limited to 30 degrees.  Diagnostic Code 5261 provides for 
a 20 percent rating where extension is limited to 15 degrees.  
The Board observes that at the time of both VA examinations, 
the veteran was shown to have range of motion from 0 to 140 
degrees. 

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.   
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  The 
Board notes that the August 2004 VA examiner stated that it 
was his opinion that the veteran could have a 10 percent loss 
of functional ability during flare-ups and that he had no 
impairment between flare-ups.  As such, even when considering 
the additional limitation of motion caused by fatigue, 
weakness, and flare-ups, neither the actual range of motion 
nor the functional limitation warrants an evaluation in 
excess of 10 percent for limitation of motion based upon the 
appropriate codes governing limitation of motion.  

There has also been no demonstration of subluxation or 
lateral instability.  

Therefore, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for 
chondromalacia of the left knee.  

Lumbar Spine

Under the old rating criteria, effective prior to September 
23, 2002, a 20 percent disability evaluation was assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).

A review of the record reveals that at the time of a June 
2002 VA examination, the veteran reported that he had pain in 
his lower back associated with flare-ups that depended upon 
the activity that he was performing during the day.  The 
veteran stated that when he had this pain, it was usually 
moderate to severe in intensity and usually radiated to both 
legs.  The veteran reported increased stiffness but denied 
having any weakness, fatigue, or lack of endurance.  The 
veteran took Tylenol as needed for the pain.  Activities and 
conditions that made his low back pain worse included 
prolonged walking, playing golf for a prolonged time, 
prolonged sitting, prolonged standing, prolonged driving, and 
horseback riding.  The veteran stated that his condition 
improved with stretching, rest, and the use of Tylenol.  He 
denied using any back brace.  The condition affected his 
daily activities because it slowed him down and he was not 
able to play golf frequently.  He also reported that the pain 
slowed his abilities to perform his contracting duties.  

Physical examination revealed some tenderness to deep 
palpation in the lumbar area.  There was no muscle spasm 
felt.  Flexion of his back was to 90 degrees, with pain that 
started at 80 degrees.  Extension was to 30 degrees with pain 
starting at 30 degrees.  Lateral flexion, both left and 
right, was to 30 degrees with no pain.  Rotation was to 40 
degrees with no pain or discomfort.  Straight leg raising was 
negative, bilaterally.  There was no gait abnormality and the 
veteran could walk on his toes ands heels without difficulty.  

Neurological examination revealed that reflexes were 2/4 
throughout with 5/5 strength throughout.  There was no gross 
sensory deficit noted in any aspect of the lower extremities.  

A May 2002 lumbar x-ray series was reported as normal.  A 
diagnosis of chronic back pain, secondary to disc bulging at 
L5/S1 and L4/5, with no evidence of radiculopathy, was 
rendered.  

At the time of an August 2004 VA examination, the veteran 
reported that his back pain had progressively worsened over 
the past two years.  He reported having had three severe 
flare-ups of his back in the past two years.  The veteran 
indicated that the pain in his lower back was constant and 
moderate with associated flare-ups two to three times per 
month that usually lasted five to ten days.  The pain 
radiated to both legs, more on the left than the right.  The 
veteran had increased stiffness, fatigue, and lack of 
endurance.  He denied having any rectal or bladder problems 
due to his back condition.  The veteran took Celebrex and 
tramadol.  Activities which increased the pain included 
prolonged walking, such as when playing golf.  He noted that 
he avoided playing golf as a result of his back problems.  
Medication and rest helped his back pain.  The veteran denied 
using a back brace.  The condition affected his daily 
activities because he was not able to do yard work at his 
house.  He also reported that it affected his job training 
soldiers.  He indicated that he had had to call in sick for 
thirty days over the past year.  The veteran reported that he 
had been training soldiers for the past three years.   

Physical examination revealed no pain to deep palpation in 
any aspect of he lumbosacral area.  There were also no muscle 
spasms.  Forward flexion was to 90 degrees with mild pain 
that started around 70 degrees and ended at 90 degrees.  
There were no changes during repetitive motion of flexion.  
The examiner estimated that there was about a 10 percent 
reduction of motion during flare-ups.  He further stated that 
there was mild impairment during flare-ups and no functional 
impairment between periods of flare-ups.  Extension backward 
was to 30 degrees with only discomfort felt with this 
movement.  There was no pain or discomfort with lateral 
flexion.  Rotation was to 35 degrees with only discomfort.  
Both patellar reflexes were 2/4.  Ankle jerk was  1/4 and 0.  
There was no gross sensory deficit noted in any aspect of the 
lower extremities.  There was also no gait abnormality.  The 
veteran could walk on his heels and toes with no problem.  

August 2004 X-rays of the lumbar spine revealed a mild 
levoconvex curvature.  There were a few calcifications in the 
pelvis.  There was mild facet arthropathy of the lower lumbar 
spine.  There was no spondylolysis.  Moderate disc space 
narrowing at L4-45 with slight Grade retrolisthesis was also 
present.  

The examiner also observed that a March 2003 MRI of the 
lumbar spine revealed multiple degenerative disc and joint 
disease.  Large right-sided disk protrusion at L4-5 with 
right paracentral recess stenosis and nerve impingement was 
also present.  A L5 traversing nerve was expected in this 
location.  

The examiner also noted that an April 2001 MRI of the lumbar 
spine had revealed a mild broad based disk bulge with mild 
mass effect upon the anterior thecal sac and no significant 
mass effect upon the exiting nerve root foramen at L3-4.  At 
L4-5 there was moderate right-sided paracentral disc bulge 
causing moderate effacement of the anterior thecal sac and 
moderate effacement of the right exiting nerve root foramen.  
At L5-S1, there was a large broad based disk bulge with a 
slight right paracentral predominance.  This was causing 
moderate effacement of the anterior thecal sac and no 
significant mass effect upon the left exiting nerve root but 
moderate mass effect on the right exiting nerve root.  

The examiner rendered a diagnosis of degenerative disc 
disease of the lumbar spine at the level of L4-5 and L5-S1 
with a large broad based disc bulge with secondary bilateral 
mild lower extremity radiculopathy, worse in the left than in 
the right.

As noted above, a 20 percent disability evaluation has been 
assigned.  The criteria for a 40 percent evaluation under the 
old rating criteria have not been met as the veteran has not 
been shown to have severe intervertebral disc syndrome, with 
intermittent relief.  The objective medical findings at the 
time of the June 2002 and August 2004 VA examinations show 
that the veteran was found to have no more than slight 
limitation of motion.  Furthermore, the August 2004 VA 
examiner indicated that the veteran had no more than a 10 
percent reduction in loss of motion with flare-ups and no 
limitation of function between flare-ups.  Moreover, the 
August 2004 VA examiner described the veteran's radiculopathy 
as mild.  

With regard to neurological symptoms, the Board does note 
that the April 2001 MRI of the lumbar spine revealed that 
there was moderate right-sided paracentral disc bulge causing 
moderate effacement of the anterior thecal sac and moderate 
effacement of the right exiting nerve root foramen at L4-5, 
and that at L5-S1 there was a large broad based disk bulge 
with a slight right paracentral predominance causing moderate 
effacement of the anterior thecal sac and moderate mass 
effect on the right exiting nerve root.  

The Board further observes that a March 2003 MRI of the 
lumbar spine revealed multiple degenerative disc and joint 
disease with a large right-sided disk protrusion at L4-5, 
with right paracentral recess stenosis and nerve impingement.

However, at the time of the June 2002 VA examination, 
straight leg raising was negative, bilaterally, and the 
veteran could walk on his toes ands heels without difficulty.  
Moreover, neurological examination revealed that reflexes 
were 2/4 throughout with 5/5 strength throughout and that 
there was no gross sensory deficit noted in any aspect of the 
lower extremities.

Furthermore, at the time of the veteran's August 2004 VA 
examination, there was no gross sensory deficit noted in any 
aspect of the lower extremities and the veteran could walk on 
his heels and toes with no problem.  As such, an increased 
evaluation would not be warranted based upon neurological 
symptoms.  Moreover, the veteran's intervertebral syndrome 
has not been clinically described as severe or pronounced by 
any VA examiner.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months.

Range of motion reported for the veteran's lumbar spine would 
warrant findings of no more than slight limitation of motion 
under Diagnostic Code 5292, even when taking into account the 
DeLuca factors, and would not result in an evaluation in 
excess of 20 percent as there were little, if any, 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy. 

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Thus, an evaluation in excess 
of 20 percent would not be warranted.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in frequent periods 
of hospitalization.  Moreover, the veteran there have been no 
objective medical findings that the veteran's service-
connected disorders prevent him from maintaining employment.  
The veteran is still employed on a full-time basis.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to assignment of 30 percent evaluation for 
gastroesophageal reflux disorder, with history of hiatal 
hernia, chronic gastritis, and Barrett's esophagus, effective 
February 1, 2002, is warranted.  To this extent, the appeal 
is granted, subject to laws and regulations governing payment 
of VA monetary benefits.  

Service connection is not warranted for bursitis/degenerative 
joint disease of the left shoulder, for dental disability, or 
for PTSD.  Entitlement to higher ratings for chondromalacia 
of the left knee, for lumbar degenerative disc disease, and 
for coronary artery disease, status post artery bypass graft, 
is not warranted.  To this extent, the appeal is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


